MURPHY, Justice,
dissenting.
I respectfully dissent from the majority’s denial of the State’s Motion for Rehearing and would urge that the motion be granted and the conviction affirmed. A review of the record reveals sufficient facts provided by Officer Johnson’s testimony, to create probable cause for the search in light of United States v. Ross,-U.S.-, 102 S.Ct. 2157, 72 L.Ed.2d 572 (1982). Officer Johnson testified of information received from informants that the appellant was engaged in suspicious activity, that scales, a tape recorder, a briefcase concealed in the mattress, a police scanner, and baggies were observed in his room. In addition, a credit card used by the appellant bore a name differing from that under which he had registered, there were numerous small boxes inside larger containers and ceiling tiles had been slit and removed in the appellant’s room. The informant also reported having seen baggies containing powdery residue on a prior occasion involving the same person. The officer testified he had successfully relied on similar past information from the same informant and set up surveillance. During the surveillance the informant Lewis told Johnson and other officers that he had observed the appellant leave the room with a box, drive away on a motorcycle with tape over portions of his license plate and return without the box. *427Further testimony by Johnson indicated Johnson thought appellant was making deliveries and feared the contraband would be removed or destroyed because he observed appellant hurriedly put his luggage in the trunk of a waiting automobile and leave. Based upon the facts outlined above and these fears, Johnson and his partner followed the car which soon stopped at an automobile dealership nearby and observed the appellant enter the dealership and repeatedly look over his shoulder in a nervous manner. According to Johnson, he felt this behavior was likely to be followed by attempted flight necessitating the action which resulted in the arrest and search at issue. I find these facts sufficient to create a reasonable, articulable suspicion sufficient to create probable cause and to meet the requirement enunciated in Ross to authorize a search of the automobile
“that is as thorough as a magistrate could authorize in a warrant ‘particularly describing the place to be searched.’ ” Ross, supra at-, 102 S.Ct. at 2159.
In light of the facts and circumstances surrounding the events at issue and guided by Ross, I would grant the State’s Motion for Rehearing and affirm the conviction.